IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA,

Vv. Criminal No. 3:19cr76

MARK WILLIAM THOMPSON, III

MEMORANDUM OPINION

This matter is before the Court on the defendant's pro se
Emergency Motion For Home Confinement and Compassionate Release in
light of COVID-19 (ECF No. 50) and the defendant’s MOTION FOR
COMPASSIONATE RELEASE AND INCORPORATED MEMORANDUM IN SUPPORT (ECF
No. 55). Having considered the motions, the United States’
Response in Opposition to Defendant’s Motion for Compassionate
Release (ECF No. 58), the Presentence Report (ECF No. 52), the
position of the Probation Office (ECF No. 56), and the record
herein, the defendant’s pro se Emergency Motion For Home
Confinement and Compassionate Release in light of COVID-19 (ECF
No. 50) and the defendant’s MOTION FOR COMPASSIONATE RELEASE AND

INCORPORATED MEMORANDUM IN SUPPORT (ECF No. 55) will be denied.

BACKGROUND
From the middle of February 2015, continuing through the
middle of July 2015, Thompson and his confederate, Dawn Aurelia

Hollis, executed the scheme of bank fraud and aggravated identity
theft. Hollis was the Senior Fraud Intake Representative with
Capital One Bank and communicated regularly with Capital One Bank’s
customers whose credit card numbers had been comprised. She
received, in that capacity, from the cardholders their personal
identifying information. Using that information, from
cardholders, Thompson and Hollis used the stolen credit card
numbers for various purposes and used the stolen personal
information. The Government says that, beyond the use of the
stolen credit card numbers, Thompson’s involvement and offense
conduct was not extensive.}

On February 27, 2020, Thompson entered pleas of guilty to
Count Four charging bank fraud and Count Seven charging aggravated
identity theft. (ECF No. 30). On June 25, 2020, Thompson was
sentenced to two months on Count Four and 24 months consecutively
on Count Seven, with a total of three years supervised release.
The Bureau of Prisons reports that Thompson's projected release
date is July 15, 2021. He is confined at FCI Hazelton, a facility

that houses an inmate population of 1,645.

 

1 In this motion (ECF No. 55), Thompson says that he submitted a
request for compassionate release to the Warden of the facility
where he is confined (FCI Hazelton) and did not receive a response
within thirty days. The Government represents that a Bureau of
Prisons’ attorney related that FCI Hazelton has not received a
compassionate release request. The record does not contain a copy
of the asserted written request.
2
Thompson bases his motion on the assertion that he suffers
from Lupus, an autoimmune disease which, according to the Center
for Disease Control, places its sufferers at a higher risk of
getting severely sick from COVID-19. Thompson also suffers from
mental health disorders, specifically Schizoaffective Disorder,
major depression, anxiety, and Post-Traumatic Stress Disorder.
(ECF No. 52, 9 73). He takes the view that the medical and mental
conditions from which he suffers place him within the class of
people for whom the risk of contracting COVID-19 and suffering
long term ill affects therefrom constitutes a compelling and
extraordinary reason for sentence reduction by way of

compassionate release.

DISCUSSION
The applicable statute, 18 U.S.C. § 3582(c) (1) (A), provides,
in pertinent part, that, upon appropriate motion, the Court “may
reduce the term of imprisonment... if it finds that
‘extraordinary and compelling reasons’ warrant such a reduction.”
It is settled that the burden is on the defendant to prove that
extraordinary and compelling reasons exist for compassionate

release under § 3582(c) (1) (A) (i). United States v. White, 378 F.

 

Supp.3 784, 785 (W.D. Mo. 2019).
The “mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot

3
independently justify compassionate release, especially
considering the Bureau of Prison’s statutory role, and extensive
professional efforts to curtail the virus’ spread. United States
v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020). In assessing whether
the record shows the existence of extraordinary and compelling

reasons for compassionate release, courts consider, inter alia,

 

the guidance of the CDC, and non-binding policy statements of the

United States Sentencing Guidelines. See United States v. Beck,

 

425 F. Supp. 3d 573, 581-82 (M.D.N.C. 2019). The policy statements
are not binding but are informative and may be considered. United
States v. McCoy, 981 F.3d 271, 276 (4th Cir. 2020). The cases
teach that, to constitute extraordinary and compelling reasons for
compassionate release, medical conditions must be serious. Also,
it is generally true that “chronic conditions that can be managed
in prison are not a sufficient basis for compassionate release.”
United States v. Ayon-Nunez, No. 1:16-cr-130, 2020 WL 704785, at
*2-3 (E.D. Cal. Feb. 12, 2020).

To establish existence of “extraordinary and compelling”
reasons for compassionate release because of COVID-19, the
defendant must show “both a particularized susceptibility to the

disease and a particularized risk of contracting the disease at

[his] prison facility.” United States v. White, F. Supp.3d

 
, 2020 WL 1906845, at *1 (E.D. Va. April 23, 2020) (quoting

United States v. Feiling, 453 F. Supp.3d 832, 840 (E.D. Va. 2020)).

 

1. Particularized Susceptibility

Thompson claims that he suffers from Lupus, but neither this
record nor Thompson’s Bureau of Prison’'s medical records contain
evidence to support that claim. He does suffer from the claimed
mental health diseases as to which there is evidence - albeit
somewhat inconclusive - that people with mental health conditions
are more susceptible to the virus.
However, the fact that a defendant has established a higher
susceptibility to COVID-19 does not resolve the particularized
susceptibility requirement because identified risk factor
conditions must be serious to constitute extraordinary and
compelling reasons. It appears from the record that the mental
conditions on which Thompson bases his motion are “chronic
conditions that can be managed in prison [and thus] are not a

sufficient basis for compassionate release.” United States v.

 

Ayon-Nunez, No. 1:16-cr-130, 2020 WL 704785, at *2-3 (E.D. Cal.
Feb. 12, 2020). In addition, Thompson has not established that
his medical needs cannot be met while incarcerated and, indeed,
the scant medical information available outlines that he receives
regular medical care and is being given medications related to the

mental health issues.
In sum, Thompson has not met the particularized
susceptibility risk facet of the applicable test.

2. Particularized Facility Risk

Nor has Thompson met the particularized facility risk
component of the appropriate test. His motion cites press releases
and information respecting the instances of COVID-19 among inmates
and staff at BOP facilities nationwide, but provides no real
evidentiary support of a particularized risk of contracting the
disease at FCI Hazelton, the defendant's facility of
incarceration. Further, the record reflects that, at the time of
the filing of the Government’s papers, FCI Hazelton (population
1,645) had 22 active case of COVID-19 among inmates, 16 active
cases of COVID-19 among staff, and 140 inmates and 50 staff members
who had previously recovered from COVID-19. In addition, all
inmates who have tested positive are being appropriately treated
and isolated in accord with the appropriate CDC guidelines that
have been adopted by the Bureau of Prisons.

On this record, Thompson has not met the particularized
facility component of the applicable test.

3. Assessment Under 18 U.S.C. § 3553 (a)

But, even if Thompson had met the particularized risk

assessment and the particularized facility assessment (which he
has not), it would be appropriate to deny compassionate release in
perspective of the sentencing factors prescribed by 18 U.S.C. §
3553 (a). Compassionate release, of course, is appropriate only
where the defendant is not a danger to the safety of any other
person or of the community. The defendant argues, in conclusory
fashion, that he is not a danger to the community. However, as
the United States points out, Thompson, whose criminal history
category is V, has a long history of violating the law (ECF No.
52, pp. 10-14). He has convictions for Larceny, Brandishing a
Firearm, Receiving Stolen Goods, Eluding Police, and Unauthorized
Use of a Vehicle. Nor has Thompson benefited from judicial
leniency; and he committed the offenses of conviction while ona
sentence of good behavior. His history presents a high risk of
recidivism, thus he is a danger to the community.

To protect the public and to deter the defendant from his
criminal inclination, it is necessary that he serve his entire
sentence. That is the necessary conclusion of applying the

provisions of 18 U.S.C. § 3553(a) to this record.?

 

2 There is no evidence of post-convictions conduct to be
considered.

7
CONCLUSION
For the foregoing reasons, the defendant’s pro se
Emergency Motion For Home Confinement and Compassionate Release in
light of COVID-19 (ECF No. 50) and the defendant’s MOTION FOR
COMPASSIONATE RELEASE AND INCORPORATED MEMORANDUM IN SUPPORT (ECF
No. 55) will be denied.

It is so ORDERED.

/s/ he
Robert E. Payne

Senior United States District Judge

Richmond, Virgin}
Date: June , 2021
